DETAILED ACTION
This action is in response to the Amendment dated 21 July 2022. Claims 1, 11 and 19 are amended. Claims 5-8, 15-18 and 20 were previously cancelled. No claim has been added. Claims 1-4, 9-14 and 19 remain pending and are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 9-14 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention (independent claims: 1 – device,  11 – non-transitory computer readable medium and 19 – method) is directed to a method and a device for a home device controller that includes touch grooves, a touch slider, and a touchscreen. The device receives signals from touch sensors, each signal corresponding to a touch gesture performed by a user interacting with the touch grooves. The device then generates control commands, and transmit the control commands to the home device for execution.

The closest prior art is PRYOR (US20080211779A1),  BRUWER et al. (WO2014134637A2),  SUZUKI (US20160054822A1),  SMITH (US20140267068A1) and WILSON et al. (US20070112939A1).

PRYOR teaches methods and apparatus for a reconfigurable control for vehicles, homes, computers and other applications. Physical controls and virtual displayed controls on single and multipoint touch screens are used, separately or in combination to enable higher visibility and understanding of control information and easier operation of controls, particularly useful in stressful situations.

BRUWER teaches a light bulb which includes LED's and an integrated circuit controller. In response to commands, the light bulb operates the LED's within their respective ratings, wherein the commands are input by modulating a power line, by proximity or touch events, or by sensing patterns on a display.

SUZUKI teaches an input device that is mounted in a vehicle and is separated from the display unit. The device is configured to input a finger operation to the operation surface to operate an image of the display unit. The input device includes a detector that detects presence and absence of a finger in a groove, and a controller that prohibits an input of a finger operation to an operation surface when a finger operation to the operation surface has not been performed for a predetermined time or longer and that cancels the prohibition of the input when determining the presence of sliding of the finger in the groove based on detection of the finger in the groove by the detector.

SMITH teaches an electronic device for gesture-based lighting control. The electronic device includes a touch sensor that detects a gesture input. The electronic device also includes a module that determines a lighting operation based on the gesture input. The electronic device further includes a module that executes the lighting operation.

WILSON teaches a home automation system for configuring a device state including accessing a graphical user interface (GUI) in a database at a server, sending the GUI from the server to the client device, receiving an input from the client device at the server, configuring the device state in the database at the server based on the input, and sending the configured device state from the server to the client device. The client device receives a device state for configuring home automation controllable devices.

The prior art does not teach, suggest, or render obvious, alone or in combination, at least: a home device controller comprising: a touch screen that displays a selectable menu listing one or more home devices; a wireless communication interface to communicate, over one or more wireless networks, with one or more home devices; a wired interface coupled to one or more light elements; one or more touch grooves disposed adjacent to the touch screen, wherein each of the one or more touch grooves comprises a length and a depth to facilitate a finger of a user in operating the touch groove; one or more touch sliders each being operatively coupled to a corresponding touch groove of the one or more touch grooves; and one or more processors executing instructions that cause the home device controller to: receive signals from each respective touch slider of the one or more touch sliders, the signals corresponding to a touch gesture performed by the user interacting with the touch groove corresponding to the respective touch slider; based at least in part on the signals, generate control commands executable by a first home device from the one or more home devices or the one or more light elements; transmit the control commands to the first home device for execution; receive a user input on the touch screen selecting a second home device of the one or more home devices wirelessly connected to the home device controller; in response to the user input, reconfigure a selected touch groove of the one or more touch grooves to enable wireless control of the second home device using the selected touch groove, wherein the executed instructions cause the one or more processors to control the second home device based on user inputs performed on the selected touch groove; subsequent to reconfiguring the selected touch groove, receive signals corresponding to a first user gesture performed at any location on the touch screen and a second user Gesture performed at any location on the touch screen; determine whether the first user gesture performed at any location on the touch screen comprises a touch control gesture or a home device selection gesture; in response to determining that the first user gesture performed at any location on the touch screen comprises a touch control gesture, (i) generate a set of control commands for the second home device based on the received signals corresponding to the user gesture performed on the touch screen, and (ii) transmit, over the one or more wireless networks, the set of control commands to the second home device for execution; determine whether the second user Gesture performed at any location on the touch screen comprises a touch control gesture or a home device selection gesture; and in response to determining that the second user gesture performed at any location on the touch screen comprises a home device selection gesture, reconfigure the selected touch groove to enable control of a home device that corresponds to the home device selection gesture.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOOROSH NEHCHIRI whose telephone number is (408)918-7643. The examiner can normally be reached M-F, 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOOROSH NEHCHIRI/Examiner, Art Unit 2174                                                                                                                                                                                                        

/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174